Citation Nr: 0718848	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include on the basis of aggravation. 
 
2.  Entitlement to service connection for heart disease, to 
include on the basis of aggravation. 
 
3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Muskogee, Oklahoma that denied 
service connection for migraine headaches, to include on the 
basis of aggravation, a heart condition, to include on the 
basis of aggravation, and cervical spine disability.

The appellant was afforded a videoconference hearing at the 
RO in April 2007 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

During the personal hearing, the issue of service connection 
for a lumbar spine disorder was raised.  This matter is not 
properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.

Following review of the record, the issue of service 
connection for migraine headaches will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A heart condition was not shown to have pre-existed 
service, and was first clinically indicated many years after 
discharge from active duty.

2.  Cervical spine disability was first clinically indicated 
many years after discharge from service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein. 8 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Cervical spine disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 8 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims of entitlement to service connection 
for heart disease and cervical spine disability has been 
accomplished.  As evidenced by the statement of the case and 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought.  These discussions also served to inform 
him of the evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2005 and October 2005, the RO informed the appellant 
of what the evidence had to show to substantiate the claims, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, has fully apprised the appellant of 
the evidence needed to substantiate these claims.  He was 
also advised to submit relevant evidence or information in 
his possession. 38 C.F.R. § 3.159(b).  Additionally, the 
appellant was also specifically notified in December 2006 of 
the criteria for rating any disability or an award of an 
effective date should service connection be granted. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for heart disease and cervical spine disability.  Private and 
VA clinical records have been received and associated with 
the claims folder.  The Board is unable to find that there is 
a reasonable possibility that further assistance to the 
veteran would aid in substantiating his claims.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to these issues.  The claims are ready to 
be considered on the merits. See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service. See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease or arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§  
3.307, 3.309 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.



Factual Background and Legal Analysis

1. Service connection for heart disease, to include on the 
basis of aggravation.

The record reflects that the veteran has provided varying 
accounts, to include testimony, relating to a heart disorder 
he contends pre-existed service for which he received special 
attention at service induction, but was cleared for military 
duty.  However, review of the service medical record 
discloses no complaints, findings or diagnoses related to any 
heart abnormality.  The appellant's blood pressure on service 
entry and discharge were well within normal limits as was 
cardiac status 

A claim for service connection for a heart condition, claimed 
as murmur, was received in November 2004.  Received into 
evidence were private clinical records dating from 1993 
showing that the veteran underwent an arteriogram in February 
1993 that was interpreted as showing atherosclerotic changes 
of the carotid arteries.  VA outpatient records dated between 
2005 and 2006 indicate that he was status post myocardial 
infarction in 2000 and was currently on medication for high 
blood pressure.  In December 2005, the veteran provided 
history to the effect that he had had heart disease since 
childhood and had had hypertension for 35 years.  In April 
2006, a private physician, W. A., M.D., wrote that the 
veteran had presented to his office that same day requesting 
a medical summary for purposes of VA disability.  Dr. A 
related that the veteran subjectively reported 'heart 
problems all his life' as well as several heart attacks.  The 
appellant reported his symptoms as frequent palpitations, 
chest pains and a history of heart murmur.  It was noted that 
documents were provided for review which included a 1993 
arteriogram of the carotid and vertebral arteries that showed 
atherosclerotic disease and what was surmised to be a 
congenitally atrophic left vertebral artery.  The physician 
related that the veteran presented a copy of his induction 
physical examination report and pointed to a notation of 
"hematuria" as proof of heart disease being present at the 
time of the examination.  

Dr. A. stated that the veteran currently "most definitely" 
had hypertension on current examination, as well as a grade 
3-4/6 systolic murmur.  It was opined that the heart murmur 
may have been life long, and that it was possible that prior 
myocardial infarction or pre-existing heart disease was made 
worse by military service.  

The Board points out that while the veteran now states that 
he had a heart disorder prior to service, there is absolutely 
no objective medical evidence in the service records that 
corroborates his assertions of a pre-existing process.  The 
service medical records do not reflect any treatment or 
notations related to any anomaly of the cardiovascular 
system.  Although the appellant's private physician, Dr. A., 
posits that a current heart murmur might have been life long 
and made worse by military service, there is no objective 
clinical evidence contemporaneous to service that supports 
this opinion.  The Board thus finds that the lack of a 
showing of a heart condition at service induction militates 
against a basis for service connection on the basis of 
aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2006).  

The Board would point out that while the opinion of physician 
is a medical conclusion that the Board cannot ignore or 
disregard, (see Willis v. Derwinski, 1 Vet. App. 66 (1991)), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion. See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Thus, although Dr. A. 
appears to support the appellant's claims of a pre-existing 
heart problem, the opinion is both equivocal and speculative 
and falls far short of the level of probity for the Board to 
service connect heart disease on the basis of aggravation. 
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Additionally, 
while the veteran himself contends that a pre-existing heart 
disorder was aggravated by service, as a layperson without 
medical training and expertise, he is not competent to 
provide an opinion on this matter. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As noted previously, cardiovascular status was reported as 
normal at service entrance and discharge, and reference to 
heart disease is not clinically indicated until at least 
1993, more than 25 years after discharge from active duty.  
Therefore cardiovascular disease may not be directly or 
presumptively attributable to service. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Under the circumstances, service 
connection for heart disease, to include on the basis of 
aggravation, must be denied.

2.  Service connection for cervical spine disability

The service medical records are silent for any complaints, 
findings or treatment for the neck.  On examination in July 
1967 for discharge from active duty, the spine and 
musculoskeletal system were evaluated as normal.  

A claim for service connection for neck disability was 
received in November 2004.  Received into evidence were 
private clinical records dated in January 1993 showing that 
the veteran underwent magnetic resonance imaging (MRI) of the 
cervical spine that was interpreted as showing moderate 
posterior bulging at C5-C6 on the left with a small central 
component.  It was also noted that this area on the films 
showed mild to moderate posterior osteophyte formations which 
was felt to account for posterior bulging.  VA outpatient 
records dated between 2005 and 2006 refer to blockage of the 
neck arteries and probable atherosclerotic changes of the 
artery supply in the neck, as well as bulging disc at C5-C6.

The Board points out that the first post service clinical 
indication of any disability affecting the neck is 
demonstrated more than 25 years after discharge from active 
duty when bulging discs were observed on MRI.  There are no 
clinical references to an injury to the neck during service, 
nor has any physician of record related any current 
disability in this regard to service.  The Board thus finds 
that given the lack of a showing of neck injury in service, 
and no symptoms in this regard for so many years after 
discharge from active duty, a cervical spine disorder may not 
be directly or presumptively attributed to service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim and 
service connection for such must be denied. See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for heart disease, to include on the basis 
of aggravation, is denied. 

Service connection for cervical spine disability is denied.


REMAND

Review of the service medical records shows that upon 
induction examination in September 1965, the veteran 
indicated that he had bilateral throbbing headaches with 
nausea that he claimed were migraines.  He was treated for 
migraine headaches in April 1967 and medication was 
prescribed.  At that time, the appellant stated that he had 
had migraine headaches for many years.  

The veteran essentially asserts that he continues to have 
migraine headaches and that the condition was aggravated by 
service.  A VA outpatient clinic note dated in February 2006 
indicates that he receives treatment for headaches.  The 
record reflects that the veteran has never been examined for 
VA compensation purposes.  The Board is of the opinion that 
an examination should be scheduled with a medical opinion 
that addresses whether the evidence shows that the reported 
pre-existing headaches were permanently increased in severity 
as the result of service.  

Additionally, the veteran should be requested to provide 
authorization for release of records of any and all 
physicians he has seen for headaches over the years since 
service, to include VA.  VA clinical records dating from 
April 5, 2006 should also be retrieved and associated with 
the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied. 

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers, 
VA and non-VA, inpatient and 
outpatient, who have treated him 
for a headaches since service.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence, if not 
already of record.

3.  All VA clinical records dating 
from April 5, 2006 should be 
retrieved and associated with the 
claims folder.

4.  Following a reasonable period 
of time for the receipt of the 
information requested above, the 
appellant should be scheduled for 
a special VA neurological 
examination to determine whether 
he now has headaches aggravated by 
service.  All indicated tests and 
studies should be performed, and 
all clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale to the 
following questions: a) Does the 
clinical evidence show that the 
veteran unmistakably had migraine 
headaches prior to his entering 
active duty? b) If so, is it at 
least as likely as not that the 
pre-existing headaches were 
permanently increased in severity 
during the period of service 
beyond natural progression of the 
underlying disease process?

The opinion should be set forth in 
detail.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


